Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 9, 11-12, 15, 17,  and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim2, 4, 9, 11-12, 15, 17,  and 27, the phrase "preferably" and “particularly” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 19-20, 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in US20170358757.

Regarding Claim 1-2, 4 and 19:  Lee teaches the creation of compositions according to the formula ABX3, wherein A is chosen from organic ammonium or an alkali material and may be chosen from the group including Rb, Cs and combinations thereof, the B atom is preferably Pb, and X is chosen from halides Cl, Br and combinations thereof.  It would have been obvious to those of ordinary skill in the art to provide combinations of Rb with Cs and Cl with Br in any combination.  As this is the case, providing a material of formula Rb1-xCsxPbCl3-3yBr3y, wherein both x and y range from 0 to 1 would have been obvious.  Lee thus teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would have found it obvious to select from the overlapping portion of the range, arriving at the invention as claimed.  The material is a photoactive material that may be used in a light emitting device  (See Paragraphs 12-14 and Figures)

Regarding Claim 6:  Lee teaches that the material may be of various stoichiometries including ABX3 (as is discussed above) and ABX4, wherein the variables A, B and X are chosen from the same elements recited.  It would have been obvious to those of ordinary skill in the art to use the various embodiments taught by Lee with one another as they are all taught to be suitable for the emission of light.  Thus providing mixtures of the materials would have been an obvious manipulation of Lee as it is a combination of materials taught to be useful for the same purpose (See MPEP 2144.06).

Regarding Claim 20:  The compound of formula I is crystalline (See Abstract).

Regarding Claim 27: The compound may be disposed between first and second electrodes in an optoelectronic device, configured as a light emitting device (LED) (See Paragraph 40).

Regarding Claim 28:  The nanocrystals may be disposed in a layer having a thickness of 15 nm (See Figure 25 and Example 31).

Regarding Claim 30:  Lee teaches that the photoactive material is disposed between a hole-injecting layer and an electron-injecting layer.  An electron injecting layer is necessarily an n-type layer, while a hole injecting layer is necessarily a p-type layer.  

Claim 5, 7, 9, 11-15, 17-20 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman in US20170321117.

Regarding Claim 5, 14-15 and 17:  Weidman teaches the creation of mixed perovskite materials of formula L2(ABX3)n-1BX4 (See Paragraph 43), which may be rearranged as (L2BX4)(ABX3)n-1, wherein L is a cationic ligand, such as monoatomic butylammonium or octylammonium (See Paragraph 67), A is chosen from monovalent metals or organic molecules, B is a divalent metal and is typically lead, and X is a halide chosen from chloride, bromide, iodide or combinations thereof (See Paragraph 43).  Weidman sets forth that A may be monovalent metals, but is silent as to the metalts that may be chosen.  However, those of ordinary skill in the art would have found it obvious to use those elements in Group IA of the periodic table, which include Li, K, Na, Cs, and Rb, which all have a valence of +1.  Those of ordinary skill would have found it obvious to use these monovalent ions and halide elements in any combination (claimed value of b and c from 0 to 1).  As this is the case, Weidman obviates the claimed invention by teaching an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed. 

Regarding Claim 7 and 9:  Wiedman teaches that the A cation may be an alkylammonium ion such as butylammonium or octylammonium (See Paragraph 67).

Regarding Claims 11:  Weidman teaches that the B atom (corresponding to M) may be Pb (See Paragraph 43).

Regarding Claim 12-13:  Weirdman teaches that the halide atoms may be chosen from Chloride, bromide iodide, or combinations thereof (See Paragraph 43).  

Regarding Claim 18:  The value of n may be from 1 to 4 (See Paragraph 44).  This corresponds to an a value from 1 to 0.25.

Regarding Claim 19:  Weidman teaches the material of formula II as is discussed in terms of claim 5.  The material is a photoactive material as it shows modulated emission after the absorption of excitation light (See Paragraph 13). 

Regarding Claim 20:  The material is crystalline or polycrystalline as it has an XRD pattern associated with crystalline peaks (See Figure 3 and Paragraph 50) and is crystallized from a solvent (See Paragraph 22).

Regarding Claim 32:  Weidman teaches  that the photoactive material as described previously may be used in a method of converting ligh by exposing the material to a first wavelength (absorption) and allowing the material to re-emit light having a second longer wavelength (emission) (See Table 4).

Claim 1-2 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in US20170369776.

Regarding Claim 1-2 and 19:  Luchinger teaches photoactive compositions of formula MM’X3, wherein M is Cs, M’ is Pb and X is chosen from two of Cl, Br, and I.  The M site may be doped with up to 30 mol% of Rb (See  Paragraph 31-41).  It would have been obvious to those of ordinary skill in the art to provide a CsPbX3 composition having up to 30 mol% of Cs replaced by Rb and X being chosen as any combination of Cl and Br.  Luchinger thus teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  The materials are luminescent, which renders the material photoactive.

Regarding Claim 20-21:  The materials are crystals (crystalline) and provided in a matrix (See Paragraphs 5-6).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734